Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Response to Election/Restriction filed 05/23/2022.  
	Claims 1-19, 21-23, 27 and 29 are pending.
Priority
	The instant application is a 371 of PCT/US2018/064094, filed 12/05/2018, which claims priority to provisional application 62/595,310, filed 12/06/2017.
	Noted: Claim 22, which is withdrawn from consideration for the reasons stated in the Election/Restriction section below, does not appear to have support in provisional application 62/595,310 and therefore would be afforded an effective filing date of 12/05/2018.
Information Disclosure Statement
The information disclosure statements (IDS) dated 03/18/2021 and 12/28/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
-Cite No. 1, DE 2161209, on the 12/28/2021 IDS, has not been considered because an English language translation or abstract has not been provided.
-Cite No. 4, CN107118231, on the 12/28/2021 IDS, has not been considered because an English language translation or abstract has not been provided.
Abstract
The abstract of the disclosure is objected to because:
It recites “The present invention provides.”  The abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.  
It is not descriptive of the instant invention per section 608.01(b) of the MPEP.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  
Election/Restrictions
Applicant’s election without traverse of Group I, compounds of formula (I), and the species of formula (I), 
    PNG
    media_image1.png
    96
    260
    media_image1.png
    Greyscale
 , in the reply filed on 5/23/2022, is acknowledged.
Claims 4-19, 22-23, 27 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
In the course of the search, the species election was broadened to include a compound of formula (2), wherein Drug is pyrrolobenzodiazepine, X is CH2 and R is aryl.
Claims 1-4 and 21 are examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not understood how “bond c is formed between the carbon and a substituent on Drug, wherein the substituent is a sulfur atom,” in lines 21-22, since c is bonded to a sulfur and not to a carbon.  
Claim 1 recites the limitation "the carbon" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, this claim is being interpreted in light of the species election, wherein formula (2) was elected.
Claims 2-4 and 21 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 4, 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2017/0095570 to Pillow (Published 04/06/2017, PTO-892), as evidenced by PubChem (PTO-892).
	Pillow ‘570 teaches a linker-drug intermediate of formula I, 
    PNG
    media_image2.png
    515
    490
    media_image2.png
    Greyscale
, wherein D is the drug pyrrolobenzodiazepine (p. 131-134, claims 1-10), which meets the limitations of instant formula (2) when Drug is the chemotherapeutic/anti-tumor drug pyrrolobenzodiazepine, R is an aryl, n is 2, X is CH2, and “a” is formed between the carbon and an amine on the Drug.
	Pillow ‘570 additionally teaches antibody-drug conjugates of Formula II, 
    PNG
    media_image3.png
    410
    503
    media_image3.png
    Greyscale
, wherein the drug is pyrrolobenzodiazepine, which meets the limitations of instant formula (2) when Drug is the chemotherapeutic/anti-tumor drug pyrrolobenzodiazepine, R, the antibody, is a biomarker targeting moiety, a tumor targeting moiety or a DNA targeting moiety, n is 2, X is CH2, and “a” is formed between the carbon and an amine on the Drug (pgs. 134-137, claims 11-claim 29).
	As evidenced by PubChem, pyridine has a pKa of 5.23 (pg. 11).

	Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0201544 to Pillow (Effectively filed 10/05/2016, PTO-892), as evidenced by PubChem (PTO-892).
	Pillow ‘544 teaches methods for preparing antibody drug conjugates (title). 
	Exemplified is an antibody-drug conjugate of Formula III, 
    PNG
    media_image4.png
    87
    182
    media_image4.png
    Greyscale
 , which meets the limitations of instant formula (2) when D, which is Drug of instant formula (2), is a drug comprising a secondary nitrogen containing heteroaryl wherein the carbonyl is covalently bonded to the secondary nitrogen, R1-R4 are H, alkyls, or cycloalkyls, and R5, which is R of instant formula (2), is an optionally substituted pyridine or nitropyridine, (pg. 98, claim 53 and paragraph 118).  
	Additionally exemplified is 
    PNG
    media_image5.png
    88
    203
    media_image5.png
    Greyscale
, which meets the limitations of instant formula (2) when R1-R4, D and p are defined as above, and Ab is an antibody, which is a biomarker targeting moiety, a tumor targeting moiety or a DNA targeting moiety (pg. 96, claim 23).
	D is selected from cytotoxic agents, growth inhibitory agents, antitumor or anticancer agents, alkylating agents and more (paragraph 232).
	As evidenced by PubChem, pyridine has a pKa of 5.23 (pg. 11). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0201544 to Pillow (Effectively filed 10/05/2016, PTO-892) as applied to claims 1 and 21 above, and further in view of US 2011/0118199 to Dormeyer (Published 05/19/2011, PTO-892).
	Pillow ‘544 is applied as discussed in the above 35 USC 102 rejection above.
	While Pillow ‘544 teaches compounds of formula (2), 
    PNG
    media_image6.png
    65
    201
    media_image6.png
    Greyscale
, it differs from that of the instant claims in that it does not teach compounds of formula (5), 
    PNG
    media_image7.png
    79
    156
    media_image7.png
    Greyscale
, wherein the drug is 
    PNG
    media_image8.png
    106
    143
    media_image8.png
    Greyscale
.
	Dormeyer ‘199 teaches cytotoxic compounds used in anticancer therapy (abstract).  MTIC, 
    PNG
    media_image8.png
    106
    143
    media_image8.png
    Greyscale
, is taught as an active metabolite of the prodrug temozolomide that is a cytotoxic and cytostatic compound for use in treating brain tumors or brain metastases (paragraph 005).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify 
    PNG
    media_image8.png
    106
    143
    media_image8.png
    Greyscale
 of Dormeyer ‘199 as the drug, D, in the compounds of Pillow ‘544, to arrive at instantly claimed compound of formula (5),
    PNG
    media_image7.png
    79
    156
    media_image7.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to exemplify 
    PNG
    media_image8.png
    106
    143
    media_image8.png
    Greyscale
 as the drug in the compounds of Pillow ‘544, with a reasonable expectation of success, because Pillow ‘544 teaches its drugs as cytotoxic agents, growth inhibitory agents, antitumor or anticancer agents and Dormeyer ‘199 teaches MTIC as a cytotoxic and cytostatic compound for use in treating brain tumors or brain metastases.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, 21 and 27 of copending Application No. 16/634,242 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘242 claims a compound of formula (1),  A—Linker—Drug, selected from the group consisting of 
    PNG
    media_image9.png
    353
    343
    media_image9.png
    Greyscale
., wherein formula (3) is instant formula (4), formula (4) is instant formula (3), and formula (5) is instant formula (2).  A is claimed as an aryl compound selected from 
    PNG
    media_image10.png
    63
    179
    media_image10.png
    Greyscale
and others or a C1-C6 alkyl, and Drug is an anticancer drug. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 21 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 17/425,629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘629 claims a compound of formula (1), A—Linker—Drug, selected from the group consisting of 
    PNG
    media_image9.png
    353
    343
    media_image9.png
    Greyscale
., wherein formula (3) is instant formula (4), formula (4) is instant formula (3), and formula (5) is instant formula (2).  A is an acidic group with a pKa ranging from about 4.5 to about 7.5.  The Drug is claimed as an anticancer compound.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622